              Case 18-20488-LMI         Doc 51     Filed 01/03/19   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                       www.flsb.uscourts.gov

In re: Mary Martinez                                 Case No: 18-20488 LMI
                                                     Chapter 13
                 Debtor            /

                       OBJECTION TO CLAIM ON SHORTENED
                                    NOTICE

            IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                              TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the
 priority status of the claim filed by you or on your behalf. Please read this objection
 carefully to identify which claim is objected to and what disposition of your claim
 is recommended. Upon the filing of this objection an expedited hearing on this
 objection will be scheduled on the date already scheduled for the confirmation
 hearing in accordance with Local Rule 3007-1(B)(2).

         Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects
 to the following claim filed in this case:

        Claim No. 1-2

        Filed by T Mobile/T-Mobile USA Inc. by American InfoSource as Agent

        Amount $839.84

        Debtor had a family plan with TMobile and one of the phones broke. A TMobile
 representative told the debtor that the phone repair was covered under warranty. After the
 phone was repaired, TMobile told the debtor she had to pay for the repair. TMobile
 breached its contract with the debtor and is not entitled to have its claim paid. The claim
 should be disallowed.


        The undersigned acknowledges that this objection and the notice of hearing for this
 objection will be served on the claimant and the debtor at least 14 days prior to the
 confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
 1(F) must be filed with the court when the objection and notice of hearing are served.



        DATED: January 2, 2019.
Case 18-20488-LMI   Doc 51   Filed 01/03/19   Page 2 of 2




           LEGAL SERVICES OF GREATER
           MIAMI, INC.
           By              /s/
           Carolina A. Lombardi
           Florida Bar No. 241970
           Attorney for Debtor
           4343 West Flagler Street Suite 100
           Miami, FL 33134
           Telephone and Facsimile: (305) 438-2427
           Email: CLombardi@legalservicesmiami.org
           Alt: SFreire@legalservicesmiami.org
